Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
III.  DETAILED ACTION
Claims 1-5 and 7-21 are presented for examination.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 January 2009 has been entered.



REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
The prior art made of record does not teach or fairly suggest the combination of elements recited in independent claims 1, 8 & 15.  More specifically, the prior art of record does not specifically suggest a method, comprising: 


retrieving database queries by the enabled database driver from the requesting computer program; comparing, by interception logic coupled to both database management system and the in memory data grid, at least a portion of each of the retrieved database queries to a listing of database queries in a query routing table representing the listing of queries that have been determined, a priori, for routing onto the in memory data grid; 
determining operational status of the in memory data grid, by the degree to which the in memory data grid is utilized contemporaneously beyond a threshold level, wherein, if the in memory data grid is contemporaneously utilized beyond the threshold level, the database queries are routed to the database management system even though the database query had been determined a priori to be routed to the in memory data grid, and
 wherein, the in memory data grid is determined to be contemporaneously utilized below the threshold level;
 selecting a data grid handler from the query routing table; selectively delegating the retrieved database queries to the in memory data grid in lieu of the database management system based upon the comparison to the query routing table and 

Dependent claims 2-14 & 16-19, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yicun Wu whose telephone number is 571-272-4087.  The examiner can normally be reached on 8:00 am to 4:30 pm, Monday -Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached on (571) 571-272-4037. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.

Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Yicun Wu
Patent Examiner
Technology Center 2100
/YICUN WU/
Primary Examiner, Art Unit 2153